                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

James William McKinney, Jr.,            )
                                        )           Civil Action No.: 0:18-cv-00866-JMC
                    Plaintiff,          )
                                        )
      v.                                )                          ORDER
                                        )
                                        )
Warden, Perry Correctional Institution, )
                                        )
                    Defendant.          )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on November 16, 2018. (ECF No. 23.) The Report recommends

that the court grant Defendant Warden’s (“Defendant”) Motion for Summary Judgment (ECF No.

8) and deny Plaintiff James William McKinney, Jr.’s (“Plaintiff”) Petition for a Writ of Habeas

Corpus (ECF No. 1). (Id. at 12.) For the reasons stated herein, the court ACCEPTS the Magistrate

Judge’s Report (ECF No. 23) and incorporates it herein, GRANTS Defendant’s Motion for

Summary Judgment (ECF No. 8), and DENIES Plaintiff’s Petition for a Writ of Habeas Corpus

(ECF No. 1).

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 23.) As brief background, Plaintiff was found guilty of

the following state crimes, in 2001, by a jury: armed robbery and possession of a weapon during

the commission of a violent crime (“PWDCVC”); assault and battery of a high and aggravated

nature; first-degree burglary and PWDCVC; and kidnapping and PWDCVC. (Id. at 2.) The

Spartanburg County Court of General Sessions sentenced Plaintiff to an aggregate sentence of life



                                                1
and ninety-five years of imprisonment. (Id.) Plaintiff directly appealed his case to the South

Carolina Court of Appeals, and the South Carolina Court of Appeals affirmed both Plaintiffs’

conviction and sentence on January 8, 2003. (Id.) Subsequently, Plaintiff filed a Petition for

Rehearing (ECF No. 9-1 at 420–21), and the South Carolina Court of Appeals denied that request

on March 20, 2003. (ECF No. 9-1 at 423.) Plaintiff did not appeal to the South Carolina Supreme

Court. (ECF No. 23 at 6 n.3.)

       After exhausting his direct appeals, Plaintiff filed an application for post-conviction relief

(“PCR”) on May 16, 2003, and his application was denied and dismissed with prejudice on June

10, 2005. (Id. at 424–28; ECF No. 9-4 at 22–34.) Plaintiff filed a Petition for a Writ of Certiorari,

which was denied by the South Carolina Court of Appeals on August 29, 2007. (ECF No. 9-4 at

35–40, 54.) Consequently, a remittitur was issued by the South Carolina Court of Appeals on

September 14, 2007, and filed with the Spartanburg County Clerk of Court on September 17, 2007.

(Id. at 55.) On December 16, 2013, Plaintiff filed an Application for Forensic DNA Testing in the

Spartanburg County Court of General Sessions. (Id. at 56–59.) The circuit court denied Plaintiff’s

Application for Forensic DNA Testing and dismissed it with prejudice. (Id. at 121.) In regard to

his application, Plaintiff filed a Petition for a Writ of Certiorari to the South Carolina Court of

Appeals on December 16, 2016. (ECF No. 9-5.) The South Carolina Court of Appeals denied

Plaintiff’s Petition for a Writ of Certiorari on October 10, 2017. (ECF No. 9-7.) A remittitur was

issued by the South Carolina Court of Appeals on October 26, 2017, and filed with the Spartanburg

County Clerk of Court on October 30, 2017. (ECF No. 9-8.)

       Plaintiff, proceeding pro se, filed his Petition for a Writ of Habeas Corpus (“Petition”) in

the United States District Court for the District of South Carolina on March 29, 2018. (ECF No.

1-2.) In his Petition, Plaintiff only brings one ground for relief. (ECF No. 1 at 5.) Plaintiff



                                                 2
specifically contends that “[f]alse and misleading D.N.A. evidence and testimony” was “presented

at [his] trial.” (Id.) Specifically, Plaintiff attributes the evidence and testimony to a forensic analyst

with the South Carolina Law Enforcement Division (“SLED”). (Id.) On May 23, 2018, Defendant

argued that Plaintiff’s Petition is untimely under the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), 28 U.S.C. § 2244(d)(1). (ECF No. 9 at 20–23.) Because of Plaintiff’s

untimeliness under AEDPA, Defendant requests the court to enter summary judgment in his favor

and summarily dismiss Plaintiff’s Petition. (Id.) In addition, Defendant emphasized that Plaintiff’s

ground is not cognizable, which further warrants dismissal. (Id. at 23–26.) The Magistrate Judge

issued a Roseboro order on May 24, 2018, a day after Defendant filed his Motion for Summary

Judgment. 1 (ECF No. 10.)

        The Magistrate Judge issued her Report on November 16, 2018. (ECF No. 23.) In an

extremely thorough and well-reasoned analysis, the Magistrate Judge determined that Plaintiff’s

Petition is untimely because it is “nine years after the expiration of the statute of limitations”

prescribed by AEDPA. (Id. at 7.) The Magistrate Judge also reasoned that two of Plaintiff’s

arguments were without merit. First, the Magistrate Judge concluded that Plaintiff’s DNA

application did not toll the statute of limitations because it was filed long after the statute of

limitations already expired under 28 U.S.C. § 2244(d)(1). (Id. at 7–8.) Secondly, the Magistrate

Judge held that Plaintiff “failed to demonstrate” that he is entitled to an equitable tolling of the

statute of limitations because he failed to identify “extraordinary circumstances” warranting an

equitable tolling and did not present any evidence showing that it is “more likely than not that no

reasonable juror would have convicted him in light of new evidence.” (Id. at 10–12.) The




1
  A Roseboro order requires district courts to provide an explanation of summary judgment
procedures in habeas corpus cases. See Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975).
                                                    3
Magistrate Judge informed both parties of their rights to file specific objections to her Report. (Id.

at 13.)

          Plaintiff timely objected to the Magistrate Judge’s Report on November 23, 2018. 2 (ECF

No. 25-2 at 1.) Plaintiff presents two objections to the Magistrate Judge’s Report. (ECF No. 25 at

2–3.) First, Plaintiff argues that his “appeal was not final” because additional DNA testing was

never conducted, as required by a state court judge, and his application must be construed as part

of a collateral proceeding because it “didn’t exist until April [2009].” (Id. at 2.) Plaintiff seems to

argue that the denial of the application constitutes “extraordinary circumstances” and opines that

his case is similar to In re W. Va. State Police Crime Lab, 438 S.E.2d 501 (1993). (See id. at 2–3.)

Second, Plaintiff requests the court to order “a complete, independent forensic DNA analysis in

the interest of justice because a reliable DNA analysis is still outstanding.” (Id. at 3.) Defendant

replied to Plaintiff’s contentions, largely emphasizing that Plaintiff has failed to explain why his

application was seven years after his PCR proceedings or the reason for delaying the instant

Petition. (ECF No. 26 at 1–2.) Plaintiff did not respond to Defendant’s replies.

                                     II. LEGAL STANDARD

          The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of




2
 The envelope containing Plaintiff’s Objections indicates, by stamp, that it was delivered to prison
officials on November 23, 2018. (ECF No. 25-2 at 1.) As such, pursuant to Houston and for
purposes of the prison mailbox rule, Plaintiff’s Objections were filed on November 23, 2018. See
Houston, 487 U.S. at 275.
                                                  4
those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1). See

also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s

Report, the court is not required to give any explanation for adopting the Report. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV. P. 72

advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in part, the

Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although pro se

documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with which

a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                        III. DISCUSSION

       Plaintiff presents two possible objections to the Magistrate Judge’s Report. (ECF No. 26

at 2–3.) First, Plaintiff contends that his appeal was not final because certain DNA tests were never

conducted, and his DNA application must be considered a collateral proceeding. (ECF No. 25 at



                                                 5
2.) Second, Plaintiff requests the court to order “a complete, independent forensic DNA analysis

in the interest of justice because a reliable DNA analysis is still outstanding.” (Id. at 3.) Plaintiff’s

first objection is overruled and without merit, while his request for a DNA analysis is not a specific

objection for purposes of reviewing the Magistrate Judge’s Report and is likewise overruled.

A. AEDPA’s Statute of Limitations and Equitable Tolling

        AEDPA provides that a “[one]-year period of limitation shall apply to an application for a

writ of habeas corpus by a person in custody pursuant to the judgment of a [s]tate court.” 28 U.S.C.

§ 2244(d)(1). Generally, the limitation period begins to run from the latest of “the date on which

the judgment became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. § 2244(d)(1)(A). AEDPA’s period of limitations is not

jurisdictional, but is rather a defense, which subjects it to equitable tolling in “appropriate cases.”

Holland v. Florida, 560 U.S. 631, 645 (2010).

        Here, the Report accurately notes that Plaintiff’s conviction became final on April 21,

2003, which was the “expiration of time” for Plaintiff to have sought additional review of the

South Carolina Court of Appeals’ decision affirming his conviction and sentence. (ECF No. 23 at

5–6.) Plaintiff did not seek additional review by the South Carolina Supreme Court. (Id. at 6 n.3.)

When Plaintiff filed his PCR application on May 16, 2003, he had already accrued twenty-four

(24) days under the statute of limitations, but tolled the period of limitations when he filed the

application. (Id. at 6.) See generally Harris v. Hutchinson, 209 F.3d 325, 327 (4th Cir. 2000)

(“[T]he running of the period is suspended for the period when state post-conviction proceedings

are pending in any state court.”); Taylor v. Lee, 186 F.3d 325, 561 (4th Cir. 1999) (holding that a

state post-conviction proceeding begins upon the initial filing). Therefore, Plaintiff had three

hundred forty-one (341) days left to file his Petition when the clock recommenced on September



                                                   6
14, 2007, the date on which the South Carolina Court of Appeals issued a remittitur denying

Plaintiff’s Petition for a Writ of Certiorari. (ECF No. 9-4 at 55.) As such, Plaintiff had until August

20, 2008, to file his Petition, which was not done here because Plaintiff filed the instant Petition

in 2018. (See ECF No. 1-2 at 1; ECF No. 23 at 7.) Plaintiff maintains that his Application for

Forensic DNA Testing “must be construed as part of the collateral proceeding” and further toll

AEDPA’s statute of limitations. (ECF No. 25 at 2.) However, as accurately noted by the Report,

Plaintiff had until August 20, 2008, to timely file his Petition under AEDPA’s framework, and his

DNA application was not filed until December 2013. (ECF No. 23 at 7–8.) Therefore, it is

impossible that his DNA application could have tolled the period of limitations because the period

of limitations had already expired years earlier. (Id. at 8.) For these reasons, Plaintiff’s objection

is without merit and overruled.

       In passing, Plaintiff seems to argue that the denial of his application constitutes

“extraordinary circumstances” and opines that his case is similar to In re W. Va. State Police Crime

Lab, 438 S.E.2d 501 (1993). (ECF No. 25 at 2–3.) Equitable tolling is only permitted if a plaintiff

can demonstrate that “(1) he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005) (citing Irwin v.

Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990)). See also Rouse v. Lee, 339 F.3d 238, 246 (4th

Cir. 2003). First, “[d]ue diligence does not require ‘the maximum feasible diligence,’ but it does

require reasonable diligence in the circumstances.” Gray v. Ballard, 848 F.3d 318, 322 (4th Cir.

2017) (quoting Schlueter v. Varner, 384 F.3d 69, 74 (3d Cir. 2004)). Plaintiff cannot show that he

exercised due diligence because he waited almost ten (10) years after his conviction to file his

recent DNA application in state court (ECF No. 9-4 at 56–59). See id. at 323 (rejecting an argument

that a claimant exercised due diligence when he raised issues with DNA testing years after his trial



                                                  7
because “a prisoner still must exercise due diligence himself”). As such, Plaintiff has failed to

pursue his rights diligently. Second, upon review of Plaintiff’s Objections, he has not shown that

an “extraordinary circumstance” prevented him from timely filing his Petition. (ECF No. 25 at 2–

3.) Plaintiff is required to demonstrate “(1) extraordinary circumstances, (2) beyond his control or

external to his own conduct, (3) that prevented him from filing on time.” Rouse, 339 F.3d at 246.

As opposed to satisfying this standard, Plaintiff only states that “the interest of justice” requires a

“reliable DNA analysis,” and “justice requires that there be checks and balances in any system or

process.” (Id. at 3.) Upon review of Plaintiff’s Objections, he does not identify any event “beyond

his control or external to his own conduct” that prevented him from timely filing his Petition. (See

id. at 2-3.) Therefore, Plaintiff fails to articulate or prove that an “extraordinary circumstance”

caused him to file his Petition over ten (10) years after the expiration of AEDPA’s statute of

limitations. (See id. at 2–3.) Lastly, In re W. Va. State Police Crime Lab concerned false testimony

in the context of a guilty plea and whether the guilty plea needed to be set aside. 438 S.E.2d at

507. Moreover, the West Virginia Supreme Court of Appeals had evidence of an individual’s “long

history of falsifying evidence in criminal prosecutions” and did not address any issues in regard to

a period of limitations. See id. at 503. As such, In re W. Va. State Police Crime Lab is dramatically

different from the case at hand, and there has been no indication of deliberately false testimony on

the part of SLED, and Plaintiff does not suggest any intentional falsification of evidence, which

could possibly warrant an “exceptional circumstance.” (See ECF No. 25 at 2–3.) Plaintiff’s

objection is overruled as it relates to any equitable tolling of AEDPA’s statute of limitations.

B. Plaintiff’s Request for a DNA Analysis

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s



                                                  8
report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F.

Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is wholly unnecessary for a district

court to undertake when a party seeks to rehash general arguments that were already addressed in

a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Anderson v.

Dobson, 627 F. Supp. 2d 619, 623 (W.D.N.C. 2007) (“An ‘objection’ that . . . simply summarizes

what has been presented before, is not an ‘objection’ as that term is used in this context.” (citation

and quotations marks omitted)).

       Plaintiff requests the court to order “a complete, independent forensic DNA analysis in the

interest of justice because a reliable DNA analysis is still outstanding.” (ECF No. 25 at 3.) This is

not an objection for purposes of reviewing the Magistrate Judge’s Report because it does not show

any disagreement with the period of limitations issue. (Compare ECF No. 23 at 7–12, with ECF

No. 25 at 2–3.) Nor does it dispute the Magistrate Judge’s assessment of the evidence at trial.

(Compare ECF No. 23 at 7–12, with ECF No. 25 at 2–3.) Essentially, it is not a specific objection

that allows the court to review the Report and find an issue needing resolution. Midgette, 478 F.3d

at 621. Indeed, Plaintiff’s request, which seems to take issue with the DNA findings at his trial,

was before the Magistrate Judge. (Compare ECF No. 20 at 10, with ECF No. 25 at 3.) The court

does not have an obligation to hear Plaintiff’s rehashed argument and/or request. See Orpiano, 687

F.2d at 47. Upon review of the Magistrate Judge’s Report, the court concludes that the Report

thoroughly addresses Plaintiff’s argument regarding the DNA evidence that was presented against

him. (ECF No. 23 at 9–12.) Because Plaintiff’s argument was already before the Magistrate Judge,



                                                  9
is thoroughly addressed by the Report, and is simply a rehashed argument, the court overrules

Plaintiff’s objection and/or request. Midgette, 478 F.3d at 621; Aldrich, 327 F. Supp. 2d at 747.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 23) and incorporates it herein. The

court GRANTS Defendant’s Motion for Summary Judgment (ECF No. 8) and DENIES Plaintiff’s

Petition for a Writ of Habeas Corpus (ECF No. 1).

                                   Certificate of Appealability

       The law governing certificates of appealability provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met.


       IT IS SO ORDERED.




                                                      United States District Judge
February 12, 2019
Columbia, South Carolina




                                                 10
